At the May Term, 1931, Chatham Superior Court, the defendant herein, John Aster Rives, was tried upon an indictment charging him with the murder of one John Headen, which resulted in a conviction and sentence of death. His confederate, Ben Goldston, was tried at the previous January Term on a separate bill of indictment. S. v. Goldston, ante, 89.
The prisoner gave notice of appeal to the Supreme Court, and was allowed 60 days within which to make out and serve his statement of case on appeal, but nothing has been done towards perfecting the appeal.
As no error appears on the face of the record proper, the motion to docket and dismiss must be allowed. S. v. Hayeslipps, 199 N.C. 636,155 S.E. 927; Pruitt v. Wood, 199 N.C. 788, 156 S.E. 126.
Appeal dismissed.